DISMISS and Opinion Filed September 16, 2021




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00488-CR

                  EX PARTE ROOSEVELT DANYEL RIDER

               On Appeal from the 422nd Judicial District Court
                          Kaufman County, Texas
                     Trial Court Cause No. 20-5097-422

                         MEMORANDUM OPINION
                Before Justices Myers, Partida-Kipness, and Carlyle
                             Opinion by Justice Myers
      Roosevelt Danyel Rider appeals the trial court’s oral ruling that denied relief

on his pretrial application for writ of habeas corpus filed pursuant to article 11.08 of

the Texas Code of Criminal Procedure. In his habeas application, appellant

contended he was being illegally confined under an invalid murder charge because

someone, other than appellant, shot the victim while defending a third party.

      According to the record, the trial court held hearings on the writ application

on April 7, 2021, May 12, 2021, and June 2, 2021 after which it orally denied relief.

There is not, however, a written order denying relief.

      Appellant has the right to appeal the trial court’s habeas decision when the

trial court enters an appealable order. See TEX. R. APP. P. 25.2(a)(2), 26.2(a). The
trial court enters an appealable order when it signs a written order. See State ex rel.

Sutton v. Bage, 822 S.W.2d 55, 57 (Tex. Crim. App. 1992) (orig. proceeding)

(determining that phrase “entered by the court” encompasses signing of written order

by trial court); see also State v. Sanavongxay, 407 S.W.3d 252, 259 (Tex. Crim. App.

2012) (requiring a written order for State’s appeal).

       Because the trial court has not entered an appealable order in the habeas

proceeding, appellant’s notice of appeal does not confer jurisdiction upon the Court.

See Rodarte v. State, 860 S.W.2d 108, 109 (Tex. Crim. App. 1993); Henderson v.

State, 153 S.W.3d 735, 735–36 (Tex. App.—Dallas 2005, no pet.); Ex parte Evans,

611 S.W.3d 86, 88 (Tex. App.—Waco 2020, no pet.).

      On June 30, 2021, the Court transmitted a letter to appellant’s counsel

expressing the Court’s concerns about its jurisdiction over this case. The letter

notified appellant that on or after July 21, 2021, the Court would consider dismissing

this appeal unless, by that date, either (1) a supplemental clerk’s record was filed

showing the trial court has entered a final order on appellant’s application for writ

of habeas corpus, or (2) appellant filed a letter brief explaining the basis for the

Court’s jurisdiction. To date, the Court has received neither a supplemental clerk’s

record showing a final order has been entered nor a letter brief explaining the basis

for the Court’s jurisdiction.

      Concluding we lack jurisdiction, we dismiss the appeal.



                                         –2–
                            /Lana Myers//
                            LANA MYERS
                            JUSTICE



210488f.u05

Do Not Publish
TEX. R. APP. P. 47.2(b)




                          –3–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

EX PARTE ROOSEVELT                          On Appeal from the 422nd Judicial
DANYEL RIDER                                District Court, Kaufman County,
                                            Texas
No. 05-21-00488-CR                          Trial Court Cause No. 20-5097-422.
                                            Opinion delivered by Justice Myers.
                                            Justices Partida-Kipness and Carlyle
                                            participating.

      Based on the Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 16th day of September, 2021.




                                      –4–